Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/22 has been entered.
 
This office action is in response to correspondence filed 04/22/22 regarding application 16/815,108, in which claims 1, 11, and 19 were amended and claim 10 was cancelled. Claims 1-9 and 11-20 are pending and have been considered.


Response to Arguments
Applicant’s arguments on pages 10-11 regarding amended claim 1 and Watanabe have been considered and are persuasive. Amended independent claims 1, 11, and 19 are considered to overcome the 35 U.S.C. 102(a)(2 and 35 U.S.C. 103 rejections of claims 1-9 and 11-20 based on Watanabe and Kim, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 11, and 19 is Watanabe, Narimasa (2019/0164551). Watanabe discloses an electronic device, comprising: a microphone (microphone, [0028]); a communication circuit (communication network such as LTE, [0057], communication unit 320, [0060]); and a processor (CPU, [0027]) configured to: obtain an utterance of a user through the microphone (receive input voice 201 from the user U through a microphone, [0028]), transmit first information about the utterance through the communication circuit to an external server for at least partially automatic speech recognition (ASR) or natural language understanding (NLU) (the communication unit 320 transmits the input voice 202 as communication data to the response sentence generation apparatus 400, [0060], which is on a server installed on a network, [0061], which performs speech recognition using conversion unit 420, [0029]), obtain a second text from the external server through the communication circuit, the second text being a text resulting from modifying at least part of a first text included in a neutral response corresponding to the utterance based on parameters corresponding to a conversation style of the user and an emotion of the user that are identified based on the first information, wherein the neutral response is generated based on a result of at least one of the ASR or the NLU (e.g. “Is overseas travel?”, the “second text”, is generated while parroting the user speaking style and emotion from the “neutral response” of “Traveling abroad once in a while is enjoyable” which is generated at the recognizer in response to the user’s speech, and being text, is neutral, [0041]-[0047], Fig 2), and provide a voice corresponding to the second text or a message including the second text in response to the utterance (voice output unit 330 converts a response sentence 208b received from the communication unit 320 into a voice (e.g., a speech) and outputs the voice (e.g., the speech) for the user U as an output voice 209, [0059]). However, Watanabe does not disclose the limitations of amended independent claims 1, 11, and 19.

A combination or modification of Watanabe and the other prior art of record would not have resulted in the limitations of claims 1, 11, and 20, and therefore claims 1, 11, and 20 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-9, 12-18, and 20 are allowable because they further limit allowable parent claims 1, 11, and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                       05/05/22